 



Exhibit 10.4
Amendment to Employment Agreement
     This Amendment to Employment Agreement (this “Amendment”) is entered into
by and between George E. Norcross, III (hereinafter “Employee”) and Commerce
Bancorp, Inc. (and all of its affiliates and subsidiaries) (hereinafter
collectively “Commerce”), a New Jersey business corporation, effective as of the
date written below. This Amendment amends the Amended and Restated Employment
Agreement between Employee and Commerce dated as of October 2, 2007 (the
“Employment Agreement”) and is being entered into simultaneously with (and
conditional upon) the execution of a Non-Competition Agreement with Commerce
dated as of even date herewith, to be effective upon the consummation of a sale
contemplated by Section 4.5(a) of the Employment Agreement (the “Non-Competition
Agreement”).
     1. 409A Amendment. For purposes of complying with Section 409A of the
Internal Revenue Code of 1986, as amended, the last sentence of Section 7.1(b)
of the Employment Agreement is deleted, and in its place, the following sentence
is added:
“If and only to the extent that it becomes necessary to reduce any compensation
payable to Employee in order to comply with this provision, then (i) the
installment of the Change in Control Payment to be paid to Employee on the third
anniversary of the Closing Date shall be reduced first, (ii) the installment of
the Change in Control Payment to be paid to Employee on the second anniversary
of the Closing Date shall be reduced second, (iii) the installment of the Change
in Control Payment to be paid to Employee on the first anniversary of the
Closing Date shall be reduced third, (iv) the installment of the Change in
Control Payment to be paid to Employee on the Closing Date shall be reduced
fourth, and (v) any other cash payments to be paid to Employee shall be reduced
fifth, commencing with those payments payable latest in time and ending with
those payments payable earliest in time under the terms of this Agreement.”
     2. Modification to Change in Control Payment in the Event of a Sale of
Commerce Insurance.
               A. The parties to this Amendment recognize and acknowledge that
there is uncertainty with respect to the application of Section 280G of the Code
and the determinations to be made by Commerce thereunder in connection with
payments to be made to Employee.
               B. To deal with this uncertainty, the parties to this Amendment
have agreed that Employee will enter into the Non-Competition Agreement, and in
consideration therefor, in the event of the occurrence of the consummation of a
sale contemplated by Section 4.5(a) of the Employment Agreement, the aggregate
amount of the “Change in Control Payment” as defined under Section 6 of the
Employment Agreement that will be payable to Employee, based on the application
of the “Section 280G cut-back” provision set forth in Section 7.1(b) of the
Employment Agreement, will be $3,591,500.00.

 



--------------------------------------------------------------------------------



 



               C. In consideration of the fact that Employee has agreed to enter
into the Non-Competition Agreement and that the parties have agreed in advance
to reduce the Change in Control Payment to a fixed amount, the parties hereby
agree that the Change in Control Payment will be paid to the Employee in a lump
sum on the later of (i) the consummation of a sale contemplated by Section
4.5(a) of the Employment Agreement, and (ii) January 2, 2008.
               D. The parties agree that: (1) the amount of the Change in
Control Payment, as agreed in this Amendment, represents the final determination
of the amount of the Change in Control Payment due under the Employment
Agreement (including but not limited to the determination of the application of
Section 7 to the Change in Control Payment), (2) no payment or other action or
determination by any Person (as defined in the Employment Agreement) on or after
the date of this Amendment shall change or otherwise affect the amount of the
Change in Control Payment, (3) for purpose of clarification, and not to
eliminate any other rights Employee has under the Employment Agreement, in the
event of the occurrence of both (i) the consummation of a sale contemplated by
Section 4.5(a) of the Employment Agreement, and (ii) a Change in Control,
Employee acknowledges that he shall not be entitled to any other cash Change in
Control Payments or cash severance payments under the Employment Agreement
following a Change in Control, or any other payments from Commerce in the event
that Employee becomes subject to any excise tax under Section 4999 of the Code,
(4) Commerce acknowledges that it shall bear sole responsibility for any
inability it may have to fully deduct the amount of the Change in Control
Payments due to the application of Section 280G of the Code, and (5) if it is
determined at a later date that it would be more beneficial for Employee to
reimburse Commerce for all or any portion of the Change in Control Payments in
order for Employee to avoid the imposition of excise tax under Section 4999 of
the Code, Employee may, at his election, choose to reimburse Commerce such
amount.
                    3. Deletion of Section 7.1(c). Section 7.1(c) of the
Employment Agreement (for purposes of clarity, including subsections (i) and
(ii) thereof) is hereby deleted, and all references thereto are hereby deleted.
                    All other terms of the Employment Agreement remain
unamended. The provisions of Sections 13 and 14 of the Employment Agreement are
hereby incorporated by reference into this Amendment. This Amendment may be
signed in counterparts, all of which shall be considered one and the same
instrument.
[next page is the signature page]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
December 31, 2007.

             
 
      COMMERCE BANCORP, INC.    
 
           
 
  By:      /s/ Douglas J. Pauls
 
   
 
           
 
      EMPLOYEE    
 
           
 
         /s/ George E. Norcross, III
 
George E. Norcross, III    

 